           Case 1:18-cv-10767-JMF Document 23 Filed 01/16/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DINO ANTOLINI,                                                         :
                                                                       :
                                    Plaintiff,                         :   18-CV-10767 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
CHRISTOPHER & SEVENTH REALTY, LLC, et al.,                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On December 27, 2018, Plaintiff filed a motion for a default judgment under Federal

Rule of Civil Procedure 55(b)(2) and Local Civil Rule 55.2(b) against all Defendants. See

Docket No. 17. Later the same day, counsel filed a notice of appearance on behalf of Defendants

15 Acres, Inc., and Patrick Daley. See Docket No. 18. On January 11, 2019, Defendants 15

Acres, Inc. and Patrick Daley filed an answer and cross-claim against Christopher & Seventh

Realty LLC. See Docket No. 20. On January 14, 2019, the Court vacated the default judgment

schedule against Defendant 15 Acres, Inc. and Daley. See Docket No. 21. The Court’s January

14 Order remains in effect with regard to these two Defendants, but the initial pretrial conference

is rescheduled to later on the same day: March 7, 2019, at 4:00 p.m. (rather than 2:45 p.m.).

        Although Defendant Christopher and Seventh Realty LLC (“Defendant Realty”) was also

served with a summons, see Docket No. 16, Defendant Realty has not appeared or answered.

Accordingly, Defendant Realty is still in default with regard to Plaintiff’s complaint. With

regard to Defendant 15 Acres and Daley’s crossclaim against Defendant Realty, there is also no

proof of service of Defendants 15 Acres, Inc. and Daley’s crossclaim on Defendant Christopher

and Seventh. While generally “[n]o service is required on a party who is in default . . . , a
          Case 1:18-cv-10767-JMF Document 23 Filed 01/16/19 Page 2 of 2


pleading that asserts a new claim for relief against such a party must be served on that party

under Rule 4.” Fed. R. Civ. P. 5(a)(2). Accordingly, in the interests of judicial economy, the

Court will issue any default judgment scheduling order with respect to Defendant Realty once it

has been properly served and once the time to answer the crossclaim has expired.

       Separately, Plaintiff filed a “Motion Letter to Strike Affirmative Defenses.” See Docket

No. 22. That motion is denied without prejudice to renewal by formal motion following the

initial pretrial conference. Counsel should be prepared to address the issue at the initial pretrial

conference.

       It is further ORDERED that Plaintiff serve Defendant Realty via overnight courier with a

copy of this Order by January 18, 2019, and promptly file proof of such service on the docket.

       The Clerk of Court is directed to terminate Docket No. 22.

       SO ORDERED.

Dated: January 16, 2019                               __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                            United States District Judge




                                                  2
